Citation Nr: 0017709	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  98-01 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right ankle 
disorder.  

3.  Entitlement to service connection for a right foot 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 



INTRODUCTION

The veteran had active service from March 1959 to March 1964.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for a low back 
disorder, a right ankle disorder, and a right foot disorder 
and denied the claims.


FINDINGS OF FACT

The claims for service connection for a low back disorder, a 
right ankle disorder, and a right foot disorder are not 
plausible.


CONCLUSION OF LAW

Service connection for a low back disorder, a right ankle 
disorder, and a right foot disorder is not warranted. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served 
ninety (90) days or more during a period of war, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App.  609, 611 (1992).  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1467-68 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995).





Analysis

In the present case, service medical records are entirely 
negative for references to a low back injury or condition. 
Private medical reports disclose that the veteran experienced 
the onset of low back pain in August 1994 while at work. X-
rays were said to show early degenerative changes consistent 
with the veteran's age.

With respect to claimed right ankle and right foot 
disabilities, the veteran was hospitalized in service from 
late October to mid November 1963 for treatment of an 
abrasion and contusion of the right foot and a strain of the 
lateral collateral ligament of the right ankle, sustained in 
a motorcycle accident. The veteran was returned to duty after 
20 days of treatment and subsequent service medical records 
make no further reference to right foot and ankle problems. 
Further, post-service medical records are also silent to 
references to right foot or ankle conditions.

In reaching its decision, the testimony provided at a 
personal hearing conducted by the undersigned member of the 
Board at the RO in May 2000 has been taken into account. The 
veteran discussed a back injury he had sustained in service 
and, in response to questioning, added that he was receiving 
no treatment for a right foot or ankle condition. 

No medical opinion or other competent medical evidence, 
however, linking the veteran's current low back pathology or 
any present right foot or right ankle disability to his 
period of military service or any incident therein has been 
presented. In the absence of such nexus evidence, the 
veteran's claims must be held to be not well-grounded and 
thus denied on that basis. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1999); Epps. 

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claims for 
compensation "plausible".  See generally McKnight v. Gober, 
131 F.3d 1483, 1484-5 (Fed. Cir. 1997). The Board also views 
its discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for 
compensation.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

Finally, the Board has considered the doctrine of the benefit 
of the doubt. However, as the veteran's claims do not cross 
the threshold of being well-grounded claims, a weighing of 
the merits of the claims is not warranted, and the benefit of 
the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder, a right ankle 
disorder, and a right foot disorder is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

